Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of receipt and entry of the amendment filed on 07/12/2022.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	Amended readable claims 1, 3, 9, 14 and new claims 15-16 (on the elected species) have been examined on the merits. (Claims 4-8 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 9 and 14-16 are rejected under 35 USC 103 as being unpatentable over Fischedick et al. (“Metabolic fingerprinting of Cannabis sativa L,. cannabinoids and terpenoids for chemotaxonomic and drug standardization, Phytochemistry Volume 71, Issues 17-18, December 2010, pages 2058-2073) in view of Zhang et al. (EP 3006026 DWPI Abstract),  Ke X (CN 105879015 DWPI Abstract) and Pichette et al (US 20090286865). 
A composition (as an edible formulation and/or a suspension in a liquid for oral application) comprising a combination of cannabinoids, terpenes, amino acids, theanine and gamma-Aminobutyric acid and natural water and beta caryophyllene within various amount/ranges/ratios is claimed. 
Fischedick teaches to a composition (as an edible formulation) for the intended purpose of treating cancer in a subject comprising a standardized cannabis plant that is well known to intrinsically contain the combination of cannabinoids (i.e. CBD, CBDV or CBC etc-within the claimed amount/ranges), terpenes (i.e. pinene or limonene etc-within the claimed amount/ranges) and amino acids and natural water therein (see entire document including e.g.-Table 3). Fischedick, however, does not teach the further inclusion of the amino acid of the claimed theanine and a gamma-Aminobutyric acid and of a beta caryophyllene therein. 
	Zhang beneficially teaches a composition (as an edible) for the intended purpose of treating cancer in a subject which comprises or may comprise (often within various preferred embodiments) the amino acid of theanine (see entire document including e.g. pages 102).
	Ke X beneficially teaches a composition (as an oral) for the intended purpose of treating cancer in a subject which comprises or may comprise (often within various preferred embodiments) gamma-Aminobutyric acid (see entire document including e.g. pages 1-3).
	Pichette beneficially teaches a composition (as an oral) for the intended purpose of treating cancer in a subject which comprises or may comprise (often within various preferred embodiments) beta caryophyllene (see entire document including e.g. title, abstract and claims).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a composition (as an edible formulation) comprising a combination of cannabinoids, terpenes, amino acids (i.e. a theanine) and gamma-Aminobutyric acid and natural water and beta caryophyllene-for their known individual activities/purposes therein, based upon the beneficial teachings provided by the cited references (as fully discussed above)- and for the following reasons:  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose (for the intended purpose of treating cancer in a subject) and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose [T]he idea of combining them flows logically from their having been individually taught in the prior art.  Applicant’s invention is predicated on an unexpected result*, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  The adjustment of particular conventional working conditions therein (e.g. determining suitable amount/ranges/ratios of each of the same claimed active ingredients within the claimed composition/formulation to be delivered to a subject in the form of within a pump spray and/or as an oral edible gummie) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, "when unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art." In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).


Claims 1, 3, 9 and 14-16 are rejected under 35 USC 103 as being unpatentable over Leone-Bay et al. (US 20200101034) in view of De Grossi et al. (EP 3006026 DWPI Abstract), Wang (CN 104544058 DWPI Abstract), Thacker et al. (US 20180344786) and Makinouchi T et al. (WO 2004093857 DW Abstract). 
A composition (as an edible formulation and/or a suspension in a liquid for oral application) comprising a combination of cannabinoids, terpenes, amino acids, theanine and gamma-Aminobutyric acid and natural water and a beta caryophyllene within various amount/ranges/ratios is claimed. 
	 Leone-Bay teaches to a composition (as an edible formulation and/or a suspension in a liquid for oral application) for the intended purpose of treating anxiety in a subject comprising a combination of cannabinoids (i.e. cannabinoids selected from the Markush group of cannabidiol etc., see e.g. claim 5), terpenes (i.e. terpenes selected from the Markush group of linalool etc., see e.g. claim 6) and amino acids and natural water(see entire document including e.g.- title, abstract, paragraphs 0147-0148 and claims, especially in claims 1-73).  Leone-Bay, however, does not teach the further inclusion of the amino acid of the claimed theanine and a gamma-Aminobutyric acid and of a beta caryophyllene therein. 
	De Grossi beneficially teaches a composition (as an edible) for the intended purpose of treating anxiety in a subject which comprises or may comprise (often within various preferred embodiments) the amino acid of theanine (see entire document including e.g.-pages 1-3).
	Wang beneficially teaches a composition (as an oral) for the intended purpose of treating anxiety in a subject which comprises or may comprise (often within various preferred embodiments) gamma-Aminobutyric acid (see entire document including e.g.-pages 1-4).
	Thacker beneficially teaches a composition for the intended purpose of treating anxiety in a subject which comprises or may comprise (often within various preferred embodiments) beta caryophyllene (see entire document including e.g.-title, abstract and claims).
	Makinouchi T beneficially teaches a composition for the intended purpose of treating anxiety in a subject which comprises or may comprise (often within various preferred embodiments) beta caryophyllene (see entire document including e.g.-pages 1-4).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a composition (as an edible formulation and/or a suspension in a liquid for oral application) comprising a combination of cannabinoids, terpenes, amino acids (i.e. a theanine) and gamma-Aminobutyric acid and natural water and a beta caryophyllene-for their known individual activities/purposes therein, based upon the beneficial teachings provided by the cited references (as fully discussed above)- and for the following reasons:  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for the same purpose (for the intended purpose of treating anxiety in a subject) and for the following reasons:  In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court reaffirmed "the conclusion that when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976)).  The Supreme Court also emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  The Supreme Court thus implicitly endorsed the principle, stated in In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980) (citations omitted), that:  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose [T]he idea of combining them flows logically from their having been individually taught in the prior art.  Applicant’s invention is predicated on an unexpected result*, which typically involves synergism - an unpredictable phenomenon, highly dependent upon specific proportions and/or amounts of particular ingredients.  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  The adjustment of particular conventional working conditions (e.g. determining suitable amount/ranges/ratios of each of the same claimed active ingredients within the claimed composition/formulation to be delivered to a subject in the form of within a pump spray and/or as an oral edible gummie) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
With respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the elements worked together in an unexpected and fruitful manner supported the conclusion that Adams' design was not obvious to those skilled in the art" - discussing United States v. Adams, 383 U.S. 39).  However, "any superior property must be unexpected to be considered as evidence of non-obviousness." Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, "when unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art." In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
           
       With respect to the 35 USC 103 art rejection above, please also note that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112).

Response to Arguments
Applicant’s arguments submitted on 07/12/2022 have been carefully considered but are not deemed persuasive. 
	Applicant argues that Applicant has amended the present independent claim to include effective amount of terpene is between 0.25 mg-1000 mg, wherein the effective amount of amino acid is between 1 mg/1000 mg, and wherein the amino acids comprises theanine and gamma-Aminobutyric acid (GABA) and wherein the liquid emulsification comprises 12.8% theanine, 12.8% GABA and 6.4% water.  This formulation is not found in any of the cited prior art references. Moreover, claim 1 now includes the terpene beta-caryophyllene which is not taught in the cited reference.  Accordingly, Applicants respectfully request removal of the present § 102 and § 103 rejection.   In addition, Applicant argues that Applicant submits that the present compounds provide an unexpected result. This unexpected result is now described in Applicant’s response within examples 1-5 such as the competitive binding or inhibition can bind to the receptors and push the active cannabis from the receptors. Furthermore, Applicant also argues that the specification para. 0031 discusses the synergistic effect of terpene (and in particular the beta caryophyllene terpene of claim 1) of providing another “molecule that can bind and modify the cannabinoid receptors.” This enhancement of the competitive binding is not taught or suggested in the cited references.  Removal of the present rejection is respectfully requested. 
In response, Examiner, however, disagrees because it appears to Examiner that independent claims 1 and 15-16 (as well as the dependent claims) is still not commensurate in scope to the showings/evidence provided to conclude synergy/unexpected results exists. It appears that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients functions better than a composition with just one of the claimed active ingredients [Please see MPEP 716.02(a) of:  Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating “synergism”). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Synergy requires a comparison of the whole to each of the individual parts and a demonstration that the whole results in a greater than additive effect.].  However, it appears to Examiner that Applicant’s specification has not demonstrated a composition (as an edible formulation and/or a suspension in a liquid for oral application) comprising a combination of cannabinoids, any and/or all claimed terpenes, any and/or all claimed amino acids, theanine and gamma-Aminobutyric acid and beta caryophyllene within the claimed amount/ranges to conclude synergy/unexpected results exists.  Examiner cannot determine the synergetic effect (within Applicant’s specification and/or working examples), especially within independent claims 1 and 15-16 of the combination of the instantly claimed active ingredients to synergistically have the instantly claimed functional effect (i.e. functional effect such as the intended purpose of treating cancer and/or anxiety etc.), because Applicant’s specification does not demonstrate a comparison of the composition to its individual parts.  Again, it appears (within independent claims 1 and 15-16) that Applicant’s specification does not demonstrate that a composition with all the claimed active ingredients within the claimed effective specific amount/ratios functions better than a composition with just one of the claimed active ingredients (Demonstrated unexpected results, e.g., synergy, occurs based on the combination of active ingredients (e.g., a greater than additive effect results from combining the claimed active ingredients)) [Please see MPEP 716.02(a)]. Applicant’s data/evidence does not demonstrate a greater than additive effect of the individual components and is not probative of unexpected results. Therefore, applicant’s specification does not support unexpected results.  Therefore, Examiner still concludes that Applicant has not provided sufficient evidence/support within independent claims 1 and 15-16 (as well as the dependent claims), because the claimed invention’s composition is not in commensurate in the scope of what is being claimed.
Lastly, please note that Examiner also maintains his rejection because MPEP 716.02(d) states 
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2] - 700 Examination of Applications
716.02(d) Unexpected Results Commensurate in Scope With Claimed Invention [R-2]
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
I. < NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUM-STANCES
The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
II. < DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655